 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    EDWIN PAULEY,                                       No. 2:18-cv-2595 KJN P
12                        Plaintiff,
13            v.                                          ORDER
14    STATE OF CALIFORNIA, et al.,
15                        Defendants.
16

17           Plaintiff has requested the appointment of counsel. The United States Supreme Court has

18   ruled that district courts lack authority to require counsel to represent indigent prisoners in § 1983

19   cases. Mallard v. United States Dist. Court, 490 U.S. 296, 298 (1989). In certain exceptional

20   circumstances, the court may request the voluntary assistance of counsel pursuant to 28 U.S.C.

21   § 1915(e)(1). Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991); Wood v. Housewright, 900

22   F.2d 1332, 1335-36 (9th Cir. 1990). When determining whether “exceptional circumstances”

23   exist, the court must consider plaintiff’s likelihood of success on the merits as well as the ability

24   of the plaintiff to articulate his claims pro se in light of the complexity of the legal issues

25   involved. Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir. 2009) (district court did not abuse

26   discretion in declining to appoint counsel). The burden of demonstrating exceptional

27   circumstances is on the plaintiff. Id. Circumstances common to most prisoners, such as lack of

28   legal education and limited law library access, do not establish exceptional circumstances that
                                                         1
 1   warrant a request for voluntary assistance of counsel.

 2            Having considered the factors under Palmer, the court finds that plaintiff has failed to

 3   meet his burden of demonstrating exceptional circumstances warranting the appointment of

 4   counsel at this time.

 5            Accordingly, IT IS HEREBY ORDERED that plaintiff’s requests for the appointment of

 6   counsel (ECF No. 3 and 6) is denied.

 7   Dated: November 16, 2018

 8

 9

10   paul2595.31

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
